UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6732


DEVINCHE J. ALBRITTON,

                  Plaintiff – Appellant,

             v.

GENE M. JOHNSON, Director of Virginia Department of
Corrections; JOHN DOE, Virginia Department of Corrections
Health Services Director; DAVID B. EVERETT, Warden of Sussex
II State Prison; MS. WANDA ROLLINS, Sussex II State Prison
Operations Officer and Law Library Supervisor; OFFICER CRIS,
former Sergeant Cris, now Officer Cris; MS. MASSENBURG,
Grievance   Coordinator;  JANE   DOE,  The   Office  Service
Specialist,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:07-cv-00356-JBF-FBS)


Submitted:    September 29, 2009            Decided:   October 6, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


DeVinche Albritton, Appellant Pro Se. Mark R. Davis, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               DeVinche Albritton appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                            We

have     reviewed      the    record    and      find    no     reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Albritton v. Johnson, No. 2:07-cv-00356-JBF-FBS (E.D.

Va.    filed    Apr.     8,   2009;    entered    Apr.    9,    2009).       We   deny

Albritton’s motions for a dental examination, for a stay of the

appeal pending the exam, and to amend to add new claims and

defendants.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court    and   argument      would     not    aid   the   decisional

process.

                                                                             AFFIRMED




                                          2